EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melvin Garner on 6/13/22.
The application has been amended as follows: 
Cancel claims 23-29.

Reasons for Allowance
Claims 10-12, 14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Cochet et al. (US 2011/0256383) discloses Example 2 [Ex. 2; 0107-0110] prepares a mixture containing 63 wt% silver nanoparticles and 37 wt% gutta-percha [0094] {gutta-percha exchanged for polyurethane as the polymer is Ex. 2; see [MPEP 2131.02]}.  Cochet et al. (US ‘383) discloses the nanoparticles have a d50 of less than 200 nm (0.2 µm) [0026].  Cochet et al. (US ‘383) does not disclose at least 70 wt% of nanoparticles having a diameter of greater than 10 µm.  Cochet et al. (US ‘383) does not disclose the claimed material containing 20% gutta-percha, 66% zinc oxide and 11% heavy metals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
This application is in condition for allowance except for the presence of claims 23-29 directed to inventions non-elected without traverse.  Accordingly, claims 23-29 been cancelled.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767